Exhibit 3(b) AMENDED AND RESTATED BYLAWS OF SOUTHSIDE BANCSHARES, INC. AS OF FEBRUARY 28, 2008 ARTICLE 1. OFFICES 1.01­Principal Office Address.The principal office and place of business of the Corporation shall be located in the City of Tyler, Smith County, Texas. 1.02Other Offices.The Corporation may also have offices at such other places both within and without the State of Texas as the Board of Directors may from time to time determine or the business of the corporation may require. ARTICLE 2. SHAREHOLDERS’ MEETINGS 2.01Place of Meetings.Meetings of the shareholders shall be held at the principal business office of the Corporation or at any other place (within or without the State of Texas) as the Board of Directors or shareholders may from time to time select. 2.02Annual Meeting.The annual meeting of shareholders for the election of Directors and such other business as may properly be brought before the meeting shall be held at a date and time designated by the Board of Directors and stated in the notice of the meeting or in a duly executed waiver of notice.If the annual meeting is not held on this date, by oversight or otherwise, it shall be held as soon thereafter as may be convenient, and any business transacted or elections held at such delayed meeting shall be as valid as if the meeting had been held on the date provided.If the day selected is a legal holiday, then the meeting shall be held on the next business day following.Failure to hold any annual meeting shall not work a dissolution of the Corporation. 2.03Special Meetings.Special meetings of the shareholders for any purpose or purposes may be called, by the President, and shall be called by the President or Secretary at the request in writing of a majority of the Board of Directors,or at the request in writing of shareholders owning not less than 10% of all the shares entitled to vote at the meetings. A request for a special meeting shall state the purpose or purposes of the proposed meeting, which purpose or purposes shall be stated in the notice of the meeting.
